
	

115 SRES 45 ATS: Designating February 2017 as “American Heart Month” and February 3, 2017, as “National Wear Red Day”.
U.S. Senate
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 45
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2017
			Ms. Hirono (for herself, Ms. Murkowski, Ms. Warren, Ms. Hassan, Mrs. Fischer, Ms. Stabenow, Mrs. Shaheen, Ms. Baldwin, Mrs. Capito, Ms. Heitkamp, Mrs. Feinstein, Ms. Klobuchar, Ms. Collins, Ms. Cantwell, Mrs. Murray, Mr. Durbin, and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		February 10, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating February 2017 as American Heart Month and February 3, 2017, as National Wear Red Day.
	
	
 Whereas heart disease affects men, women, and children of every age and race in the United States; Whereas, between 2003 and 2013, the death rate from heart disease fell nearly 30 percent, but heart disease continues to be the leading cause of death in the United States, taking the lives of approximately 800,000 individuals in the United States and accounting for 1 in 3 deaths across the United States;
 Whereas congenital heart defects are the most common birth defect in the United States, as well as the leading killer of infants with birth defects;
 Whereas, each year, an estimated 790,000 individuals in the United States have a heart attack, of whom an estimated 115,000 die;
 Whereas cardiovascular disease and stroke account for $555,000,000,000 in health care expenditures and lost productivity annually;
 Whereas, by 2030, cardiovascular disease and stroke will account for $1,093,900,000,000 in health care expenditures and lost productivity annually;
 Whereas individuals in the United States have made great progress in reducing the death rate for coronary heart disease, but this progress has been more modest with respect to the death rate for coronary heart disease for women and minorities;
 Whereas many people do not recognize that heart disease is the number 1 killer of women in the United States, taking the lives of 298,840 women in 2015;
 Whereas nearly 2⁄3 of women who unexpectedly die of heart disease have no previous symptoms of disease; Whereas nearly 1⁄2 of all African-American adults have some form of cardiovascular disease, including 48 percent of African-American women and 44 percent of African-American men;
 Whereas Alaska Natives die from heart disease at younger ages than individuals from other ethnic groups;
 Whereas it is estimated that 36 percent of Alaska Natives and American Indians who die of cardiovascular disease die before reaching 65 years of age;
 Whereas many minority women, including African-American, Hispanic, Asian-American, and Native American women and women from indigenous populations, have a greater prevalence of risk factors or are at a higher risk of death from heart disease, stroke, and other cardiovascular diseases, but such women are less likely to know of the risk;
 Whereas, between 1965 and 2017, treatment of cardiovascular disease for women has largely been based on medical research on men;
 Whereas, due to the differences in heart disease between men and women, more research and data on the effects of heart disease treatments for women is vital;
 Whereas extensive clinical and statistical studies have identified major and contributing factors that increase the risk of heart disease, including high blood pressure, high blood cholesterol, smoking tobacco products, exposure to tobacco smoke, physical inactivity, obesity, and diabetes mellitus;
 Whereas an individual can greatly reduce the risk of cardiovascular disease through lifestyle modification coupled with medical treatment when necessary;
 Whereas greater awareness and early detection of risk factors of heart disease can improve and save the lives of thousands of individuals in the United States each year;
 Whereas, under section 101(1) of title 36, United States Code, the President is requested to issue an annual proclamation designating February as American Heart Month;
 Whereas the National Heart, Lung, and Blood Institute of the National Institutes of Health, the American Heart Association, and many other organizations celebrate National Wear Red Day during February by “going red” to increase awareness about heart disease as the leading killer of women; and
 Whereas, every year since 1964, the President has issued a proclamation designating the month of February as American Heart Month: Now, therefore, be it
		
	
 That the Senate— (1)designates February 2017 as American Heart Month and February 3, 2017, as National Wear Red Day;
 (2)supports the goals and ideals of American Heart Month and National Wear Red Day; (3)recognizes and reaffirms the commitment in the United States to fighting heart disease and stroke by—
 (A)promoting awareness about the causes, risks, and prevention of heart disease and stroke; (B)supporting research on heart disease and stroke; and
 (C)expanding access to medical treatment; (4)commends the efforts of States, territories and possessions of the United States, localities, nonprofit organizations, businesses and other entities, and the people of the United States who support American Heart Month and National Wear Red Day; and
 (5)encourages every individual in the United States to learn about the risk of the individual for heart disease.
			
